Citation Nr: 1703892	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  03-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right and left knee disorders, variously diagnosed, to include as secondary to the service-connected degenerative disc disease of the lumbar spine with herniated disc, status post lumbar spine surgery, and intervertebral disc syndrome (lumbar spine disability).
. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in August 2002 and October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO).  The August 2002 rating decision, the RO denied, in pertinent part, service connection for a bilateral knee disorder.  The October 2005 rating decision denied, in pertinent part, a TDIU. 

In August 2008 the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in Houston, Texas.  A transcript of that hearing is of record.  Notably, the VLJ that presided over the August 2008 Board hearing is no longer with the Board and the Veteran testified before the unsigned VLJ at a Board Videoconference hearing in August 2016.  A transcript of this hearing is also of record.

In January 2009, July 2010, July 2012, April 2013, July 2013, and March 2016 the Board remanded the issues on appeal for further development.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.



FINDINGS OF FACT

1.  The evidence of record is at least in relative equipoise as to whether the Veteran's right and left knee disorders, variously diagnosed, are proximately due to or the result of a service-connected disease or injury.

2.  The Veteran is service-connected for major depressive disorder, evaluated as 70 percent disabling; peptic ulcer disease, evaluated as 40 percent disabling; degenerative disc disease of the lumbar spine with herniated disc status post lumbar spine surgery and intervertebral disc syndrome, evaluated as 40 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; left lower extremity radiculopathy associated with the lumbar spine, evaluated as 10 percent disabling; right lower extremity radiculopathy associated with the lumbar spine, evaluated as 10 percent disabling; impotence associated with the lumbar spine, evaluated as noncompensably disabling; and pseudofolliculitis barbae, evaluated as noncompensably disabling; resulting in a combined disability rating of 90 percent.

3.  The evidence of record is at least in relative equipoise as to the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection on a secondary basis for right and left knee disorders, variously diagnosed, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Knee Disorder

With regard to the issue of entitlement to service connection for bilateral knee disorders, the Veteran contends that such disorders are either directly related to service or caused by his service-connected lumbar spine disorder.  Specifically, during the August 2008 Board hearing, the Veteran testified that he fell a lot during his military service due to the nature of his job refueling aircraft.  During the August 2016 hearing, the Veteran testified that his bilateral knee disorders were secondary to or aggravated by his service-connected lumbar spine disorder, to include weight gain due to his service-connected lumbar spine disorder.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110.  In addition, service connection is also warranted where the evidence of record establishes that a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).

Generally, in order to prevail under the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disease or injury, and (3) a nexus, or link, between the current disability and the service-connected disease or injury.   Wallin v. Wes, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The service treatment records reveal no complaint, diagnosis, or treatment for a right or left knee disorder.  Significantly, the March 1971 service department examination, for purposes of separation from service, reveals no pertinent complaints and the clinical evaluation of the lower extremities was normal.

The earliest evidence of knee problems is a May 2002 private treatment record showing complaints of bilateral knee pain, and noting a history of left medial meniscal tear in 1997.  A May 2002 magnetic resonance imaging (MRI) of the right knee shows: (1) nondisplaced undersurface tear medial meniscus body/posterior horn; (2) nondisplaced lateral meniscus tear anterior horn; (3) grade IV chondromalacia of the medial femoral condyle; and (4) prepatellar bursitis.  A May 2002 MRI of the left knee shows: (1) nondisplaced medial meniscus tear and (2) grade IV chondromalacia of the medial femoral condyle, posteriorly and lateral tibial plateau.   The Veteran subsequently underwent several surgeries on his knees.

In a January 2007 medical statement, Dr. T.W.D., a chiropractor, opined that the Veteran's current knee complaints failed to heal property because of his lumbar spine.  Dr. T.W.D. commented that because of his disc disease, the Veteran will experience alteration of normal kinetics that will directly cause abnormal kinematics in the hips, knees and ankles.  Dr. T.W.D. opined that the Veteran's lumbar disease will be forever linked to his knee problems.

A VA examination was conducted in May 2009.  The report of this examination shows a diagnosis of degenerative joint disease of the bilateral knees.  The May 2009 examiner found that the bilateral knee disorder was not related to service and discussed risk factors for osteoarthritis.

A September 2010 VA examiner acknowledged the January 2007 opinion from Dr. T.W.D., which indicated that the kinetics of the Veteran's back disorder led to his knee arthritis and would lead to other arthritic conditions, including the Veteran's hips and ankles.  However, the September 2010 VA examiner opined that there was no medical evidence to support Dr. T.W.D.'s position and, in fact, the medical evidence showed that kinetics of the lumbar spine, as well as other joints had absolutely nothing to do with other joints as well as degeneration or disability.  The September 2010 VA examiner opined that the Veteran's bilateral knee disability was not secondarily caused by his lumbar disease.

VA outpatient treatment records, dated in July 2012, reflect that the Veteran was seen at the pain clinic for back pain, which affected his gait including the need for a wheelchair on occasion and the use of a cane on a regular basis.

Upon VA examination in August 2012, the VA examiner opined to the effect that the Veteran's knees are more likely than not due to generalized de-conditioning, obesity, and genetics, amongst other things, both of which can possible be due or associated with the back disability.

A VA medical opinion was obtained in May 2013.  The VA examiner commented that the Veteran's reported symptoms are not commensurate with the objective physical findings.  The VA examiner provided no discussion as to whether the Veteran's knees were more likely than not due to generalized de-conditioning, obesity and body habitus, or whether the Veteran's physical restrictions due to the service-connected lumbar spine disability contributed to the obesity and general de-conditioning and therefore the knee disability.

A VA medical opinion was obtained in March 2014.  The VA examiner agreed with the May 2013 VA opinion, indicating that one pathological joint does not affect the other and that the Veteran's reported symptoms are not commensurate with the objective physical findings.  The March 2014 VA examiner also commented that chiropractor evaluations are not based on current evidence or medicine, but was based on evaluations that are not accepted by the orthopedic community.  Upon review of a 2012 lumbar computed tomography (CT) scan, the March 2014 VA examiner commented that disc degeneration was not the cause of the Veteran's de-conditioning.

Here, the evidence establishes that the Veteran has a current right and left knee disability.  The January 2009 VA examination report reflects the current diagnosis of degenerative joint disease of the right and left knees.  The May 2002 private imaging studies (MRI) of the right knee show medial and lateral meniscus tears, chondromalacia, and pre-patella bursitis; and of the left knee show medial meniscus tear and chondromalacia.  Moreover, the information of record reflects that service connection is in effect for the Veteran's lumbar spine disability.  See, e.g., Rating Decision, dated January 2007.

Turning to the question of whether there is a nexus, or link, between the currently shown left and right knee disorders and the service-connected lumbar spine disability, the record evidence contains the January 2007 opinion from Dr. T.W.D., and an August 2012 VA medical opinion.  In this regard, Dr. T.W.D. determined that the Veteran's current right and left knee conditions are linked to his lumbar disc disease.  The private examiner's rationale was that to the effect that the Veteran's knee symptoms have failed to heal properly due to his lumbar spine, from which the Veteran experiences alteration of normal kinetics that directly cause abnormal kinematics affecting the joints of the lower extremities, including the knees.  Moreover, the VA examiner opined to the effect that the Veteran's knees are more likely than not due to generalized de-conditioning, obesity, and genetics, amongst other things, both of which can possibly be due to or associated with the back disability.

By contrast, the record evidence also contains VA medical opinions dated in September 2010, May 2013, and March 2014.  These VA examiners essentially determined that the current right and left knee conditions were not linked to his service-connected lumbar spine disability, noting in that one pathological joint does not affect the other (March 2014) and that the Veteran's reported symptoms were not commensurate with the objective physical findings (May 2013 and March 2014).  According to the March 2014 VA examiner, the Veteran's (lumbar) disc degeneration, as shown by the 2012 CT scan, was not the cause of the Veteran's de-conditioning, and further commented to the effect that Dr. T.W.D.'s opinion was not based current medicine and evaluations accepted by the orthopedic community.

On balance, the VA medical opinions against the claim do not fully address whether the Veteran's knees are more likely than not due to generalized de-conditioning, obesity and body habitus; whether the physical restrictions due to the service-connected lumbar spine disability contributed in any way to the Veteran's obesity and general de-conditioning; and whether either led to the Veteran's current bilateral knee disorder.  While the September 2010 and March 2014 VA examiners appear to have discounted the January 2007 opinion from Dr. T.W.D., because he is a chiropractor, the January 2007 opinion from Dr. T.W.D. offers a reasonable explanation for this favorable opinion, which seems to have been supported by the August 2012 VA examiner.  Moreover, to the extent that the VA examiners in September 2010 and March 2014 call into question the medical science and evaluations utilized by Dr. T.W.D. in formulating his medical opinion, the Board must emphasize that "Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). 

As such, the cause of the Veteran's right and left knee disorders, variously diagnosed, may never be known with certainty because there are positive and negative opinions on the crucial issue of nexus, which are of equal probative weight.  For this reason, and given that the record is at least in relative equipoise, the Board finds it reasonable to conclude that the record evidence establishes a nexus between the Veteran's right and left knee disorders and his service-connected lumbar spine disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

By law, all reasonable doubt is to be resolved in the Veteran's favor, and thus entitlement to service connection for a bilateral knee disorder, variously diagnosed, on a secondary basis is warranted.  See Wise, 26 Vet. App. at 531 ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits."). 

II.  TDIU

The Veteran generally contends that he is unable to maintain employment due to his service-connected disabilities.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran is service-connected for major depressive disorder, evaluated as 70 percent disabling; peptic ulcer disease, evaluated as 40 percent disabling; degenerative disc disease of the lumbar spine with herniated disc status post lumbar spine surgery and intervertebral disc syndrome, evaluated as 40 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; left lower extremity radiculopathy associated with the lumbar spine, evaluated as 10 percent disabling; right lower extremity radiculopathy associated with the lumbar spine, evaluated as 10 percent disabling; impotence associated with the lumbar spine, evaluated as noncompensably disabling; and pseudofolliculitis barbae, evaluated as noncompensably disabling; resulting in a combined disability rating of 90 percent.
As such, he meets the threshold criteria for a TDIU.  See 38 C.F.R. §§ 4.16(a).  The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

In a March 2005 statement the Veteran wrote that he was unable to maintain gainful employment due to his disabilities.  In a June 2005 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he had worked full-time as a teacher until 2003.

A review of the record shows that the Veteran was awarded Social Security disability benefits effective October 2003 based, primarily, on lumbar disc disease and, secondarily, on stomach malignancies.  

In a June 2007 statement from the Veteran's private physician, Dr. M.E.G., it was noted that the Veteran suffered from cardiovascular problems as well as non-cardiovascular problems, including a history of stomach cancer with extensive surgery and a history of back problems.  Dr. M.E.G. opined that the Veteran was totally and permanently disabled from a combination of cardiovascular problems and the residual from the stomach cancer and extensive surgery as well as his chronic pain.  Dr. M.E.G. reiterated this opinion in an August 2008 statement.

An August 2012 VA spine examiner found that the Veteran's lumbar spine disorder impacted his ability to work.  Specifically, the examiner noted that, due to severe pain complaints, it was less likely as not that the Veteran could ever obtain or maintain any gainful employment regardless of his other medical conditions.  August 2012 VA examinations of the knees, skin, male reproductive system, and esophagus found that these conditions did not impact the Veteran's ability to work.  

In a September 2014 private treatment record from the Veteran's private physician, Dr. M.T.S., the Veteran reported that he was unable to work because of his severe back pain and Dr. M.T.S. wrote that he agreed with this assessment. 

During the August 2016 Board hearing, the Veteran testified that he stopped working in 2002 as a school teacher due to problems with standing and walking.  

Most recently, in a September 2016 VA spine examination report, it was noted that the Veteran's lumbar spine disorder impacted his ability to work.  Specifically, it was noted that the Veteran was unable to work due to severe range of motion limitations.  

Based on the foregoing, the Board finds that a TDIU is warranted.  While the evidence suggests that the Veteran's unemployment is due, in part, to nonservice-connected heart and stomach disorders, the evidence also shows that the Veteran is unable to work due to his service-connected lumbar spine disability.  Based on these factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities; and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to service connection on a secondary basis for right and knee disorders, variously diagnosed, is granted.

Entitlement to a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


